Holmes, J.,
dissenting. The statute under consideration presents certain inequities if interpreted purely from either the standpoint of the employer or of the employee. If interpreted as here by the majority, the employee may continue working for the employer for a number of years at the claimed discriminatory wage rate, and then bring an action for double the differential, which recovery could conceivably be an astronomical amount.
On the other hand, if the section were interpreted so that the employee is limited in bringing the action to one year after the inception of the employment at the unlawful rate, this *250would grant the employer the unfair advantage of being able to continue the unlawful employment practice indefinitely beyond the one-year period.
These were the considerations of the panel of the Tenth District Court of Appeals when it decided in Evans v. Western Electric Co. (1976), 50 Ohio App. 2d 233, that a recovery under R. C. 4111.17 would be limited under subsection (E) thereof to any wage differential occurring within the one-year period immediately prior to the initiation of an action therefor. I prefer to continue to follow that rule.
W. Brown, J., concurs in the foregoing dissenting opinion.